DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Responses to Election/Restriction filed on 3/31/2022 and 4/12/2022 are acknowledged.
4.	Claim filed on 3/19/2021 is acknowledged.  
5.	Claims 1-20 are pending in this application.
6.	Claims 2-17 and 19 are withdrawn from consideration as being drawn to non-elected species of the instant claimed fusion protein.
7.	Claims 1, 18 and 20 are under examination. 

Elections/Restrictions
8.	Applicant’s election with traverse of a fusion protein with an ACE2 domain of SEQ ID NO: 2 with the mutations T27Y/D30E/Q42K/L79W/N330Y, and a second polypeptide domain being an Fc domain from an IgG4 as species of fusion protein in the reply filed on 3/31/2022 is acknowledged.  Applicant's supplemental response filed on 4/12/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and made FINAL in this office action.
It is noticed that Applicant discusses Rule 146 (37 C.F.R. 1.146) regarding claim withdrawn in the responses filed on 3/31/2022 and 4/12/2022.  It is unclear to the Examiner what Applicant's intention is.  With regards to species election and claim withdrawn, the MPEP states "If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration." (see MPEP § 803.02).  Therefore, in the instant case, since prior art is found for the genus recited in instant claim 1, it is proper for the Examiner to withdraw claims 2-17 and 19 (as being drawn to non-elected species of the instant claimed fusion protein).   
	The instant claims 1-20 are drawn to a fusion protein comprising, an ACE2 domain and a second polypeptide domain. 
	In terms of the ACE2 domain in the elected species of fusion protein and the ACE2 domain recited in instant claim 18, and the discussion of how to interpret the elected species of fusion protein in the supplemental response filed on 4/12/2022, in the instant case, with regards to amino acid substitution, the instant specification explicilty discloses that "As used herein, the terms "amino acid substitution" or "amino acid difference" are defined to mean a change in the amino acid residue at a position of a polypeptide sequence relative to the amino acid residue at a corresponding position in a reference sequence. The positions of amino acid differences generally are referred to herein as "Xn," where n refers to the corresponding position in the reference sequence upon which the residue difference is based. In most instances herein, the specific amino acid substitution or amino acid residue difference at a position is indicated as "XnY" where "Xn" specifies the corresponding position as described above, and "Y" is the single letter identifier of the amino acid found in the engineered polypeptide (i.e., the different residue than in the reference polypeptide)." (see page 10, paragraph [039] of instant specification).  Therefore, in the instant case, the amino acid substitution in the ACE2 domain of the elected species of fusion protein and the ACE2 domain recited in instant claim 18 is interpreted in light of the definition explicitly disclosed in instant specification (see MPEP § 2111).  As an example, an ACE2 domain of SEQ ID NO: 2 with the mutation T27Y is interpreted as Thr at position 27 of instant SEQ ID NO: 2 is replaced with Tyr.
	Furthermore, with regards to the elected species of fusion protein in the reply filed on 3/31/2022, based on the filed sequence listing, the ACE2 domain of instant SEQ ID NO: 2 has Ser at positions 27 and 30, Val at position 42, Gln at position 79, and Thr at position 330.  Therefore, it is unclear to the Examiner what the ACE2 domain in the elected species of fusion protein is.  Thus, in the instant case, it is impossible for the Examiner to perform any search and/or examination on the elected species of fusion protein.  Claims 2-17 and 19 are withdrawn from consideration as being drawn to non-elected species of the fusion protein.  Claims 1, 18 and 20 are examined on the merits in this office action. 



Sequence Non-Compliance
9.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims.
In the instant case, the instant specification discloses various nucleotide sequences on page 36, paragraph [0128] of instant specification.  However, these nucleotide sequences are not disclosed in the  sequence listing filed on 3/19/2021.  
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art.  It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database.

Objections
10.	The specification is objected to for the following minor informality: The specification discloses nucleotide sequences, and these are missing their respective sequence identifiers.  For example, the instant specification discloses various nucleotide sequences on page 36, paragraph [0128] of instant specification, but they are missing the sequence identifier.  Furthermore, the instant specification discloses various nucleotide sequences on page 36, paragraph [0128] of instant specification.  However, these nucleotide sequences are not disclosed in the  sequence listing filed on 3/19/2021.  Applicant is therefore required to amend the specification to comply with 37 CFR 1.821(c) and 37 CFR 1.821(d).
11.	The specification is objected to for the following minor informality: The specification recites "CID is a complement inhibitor" on page 8, paragraph [027] of instant specification.  However, instant Figure 1 does not contain any CID.  Applicant is required to correct this error.
12.	The specification is objected to for the following minor informality: The specification recites "The ACE2 variants can include SEQ ID NO: 2, 4, 6, and/or 8 with one or more of the following amino acid substitutions: K26E, K26R, T27R, F28W, D30E, K31E, Y41N, Q42E, L45E, L79W, Y83F, G326E, N330K, N330Q, N330Y, G352Y, and/or K353H" on page 18, paragraph [066], and various amino acid substitutions on various ACEs domains throughout instant specification.  As stated in Section 8 above, none of these SEQ ID NOs has the particular amino acid at each of the specific defined position.  Applicant is required to correct these errors.
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
13.	The drawings are objected to for the following minor informality:	
Figures 4, 5 and 7 contain multiple figures, for example, Figure 4 contains 4A and 4B.  Each of these figures needs its individual description of drawings.
Figure 5C, 5F, 7B and 7C: for some treatment conditions, it is impossible to correspond the treatment condition with the drawings.  As an example, it is impossible to tell G352Y from LB664 in Figure 5C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
14.	Claim 1 is objected to for the following minor informality: Claim 1 contains the acronym “ACE2”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., angiotensin-converting enzyme 2 (ACE2).  The abbreviations can be used thereafter.
	Furthermore, Applicant is suggested to amend claim 1 as "A fusion protein comprising an angiotensin-converting enzyme 2 (ACE2) domain and a second polypeptide domain".
15.	Claim 18 is objected to for the following minor informality: Applicant is suggested to amend claim 18 as "…wherein the ACE2 domain comprises the amino acid sequence of SEQ ID NO: 2…".  The term "an amino acid sequence" broadly includes both full-length and all/any fragments of the recited SEQ ID NOs.
16.	Claim 20 is objected to for the following minor informality: Applicant is suggested to amend claim 20 as "The fusion protein of claim 1, wherein the second domain is an immunoglobulin Fc region, wherein the Fc region is a wild-type or a variant of any human immunoglobulin isotype, subclass, or allotype; or a human albumin or any peptide that binds to a human albumin; or a portion of a human collagen".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
17.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

18.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
19.	Claim 18 recites “The fusion protein of claim 1, wherein the ACE2 domain comprises an amino acid sequence of SEQ ID NO: 2, SEQ ID NO:4, SEQ ID NO:6 or SEQ ID NO:8 with a quintuple amino acid substitution of 26R/T27R/F28W/D30E/L79W, T27R/D30E/Q42K/L79W/N330Y, T27Y/D30E/Q42K/L79W/N330Y, or D30E/H34V/Q42K/L79W/N330Y".  With regards to amino acid substitution, the instant specification discloses that "As used herein, the terms "amino acid substitution" or "amino acid difference" are defined to mean a change in the amino acid residue at a position of a polypeptide sequence relative to the amino acid residue at a corresponding position in a reference sequence. The positions of amino acid differences generally are referred to herein as "Xn," where n refers to the corresponding position in the reference sequence upon which the residue difference is based. In most instances herein, the specific amino acid substitution or amino acid residue difference at a position is indicated as "XnY" where "Xn" specifies the corresponding position as described above, and "Y" is the single letter identifier of the amino acid found in the engineered polypeptide (i.e., the different residue than in the reference polypeptide)." (see page 10, paragraph [039] of instant specification).  Furthermore, as stated in Section 8 above, for the purpose of this examination, the amino acid substitution in the ACE2 domain recited in instant claim 18 is interpreted in light of the definition explicitly disclosed in instant specification (see MPEP § 2111).  However, in the instant case, based on the filed sequence listing, ACE2 domain of instant SEQ ID NO: 2, 4, 6 or 8 has Ser at positions 27 and 30, Val at position 42, Gln at position 79 and Thr at position 330.  Therefore, it is unclear what is encompassed within the recited ACE2 domain.  The metes and bounds of instant claim 18 is vague and indefinite.  
	In addition, the Examiner would like to point out that the above issue is so incomprehensible that it precludes a reasonable search and/or examination of instant claim 18.  Therefore, it is impossible for the Examiner to apply any art on instant claim 18.

Claim Rejections - 35 U.S.C. § 102(a)(1)
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

21.	Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Kidney International, 2018, 94, pages 114-125).
The instant claims 1 and 20 are drawn to a fusion protein comprising an ACE2 domain and a second polypeptide domain.
Liu et al teach a fusion protein comprising a mouse ACE2 peptidase domain (amino acid [aa] 1-740) linked to an Fc segment of human IgG1, for example, page 115, Figure 1a and Section "Production, purification, and enzymatic activity assays of rACE2-Fc".  It meets the limitations of instant claims 1 and 20.
Since the reference teaches all the limitations of instant claims 1 and 20; the reference anticipates instant claims 1 and 20.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658